UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-2146


TINY MOORE MYERS,

                     Plaintiff - Appellant,

              v.

NANCY A. BERRYHILL, Acting Commissioner of Social Security,

                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. Kimberly Anne Swank, Magistrate Judge. (7:16-cv-00090-KS)


Submitted: August 30, 2018                                   Decided: September 6, 2018


Before WILKINSON, KING, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Lee Davis, III, Lumberton, North Carolina, for Appellant. Robert J, Higdon, Jr.,
United States Attorney, G. Norman Acker, Assistant United States Attorney, Stephen F.
Dmetruk, Jr., OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tiny Moore Myers appeals the magistrate judge’s order upholding the

Administrative Law Judge’s (ALJ) denial of Myers’ applications for disability insurance

benefits and supplemental security income. ∗ “In social security proceedings, a court of

appeals applies the same standard of review as does the district court.         That is, a

reviewing court must uphold the determination when an ALJ has applied correct legal

standards and the ALJ’s factual findings are supported by substantial evidence.” Brown

v. Comm’r Soc. Sec. Admin., 873 F.3d 251, 267 (4th Cir. 2017) (citation and internal

quotation marks omitted). “Substantial evidence is that which a reasonable mind might

accept as adequate to support a conclusion. It consists of more than a mere scintilla of

evidence but may be less than a preponderance.” Pearson v. Colvin, 810 F.3d 204, 207

(4th Cir. 2015) (citation and internal quotation marks omitted).        “In reviewing for

substantial evidence, we do not undertake to reweigh conflicting evidence, make

credibility determinations, or substitute our judgment for that of the ALJ.         Where

conflicting evidence allows reasonable minds to differ as to whether a claimant is

disabled, the responsibility for that decision falls on the ALJ.” Hancock v. Astrue, 667
F.3d 470, 472 (4th Cir. 2012) (brackets, citation, and internal quotation marks omitted).

       We have reviewed the record and perceive no reversible error. The ALJ applied

the correct legal standards in evaluating Myers’ claims for benefits, and the ALJ’s factual


       ∗
        The parties agreed to proceed before a magistrate judge pursuant to 28 U.S.C.
§ 636(c) (2012).


                                             2
findings are supported by substantial evidence. Accordingly, we affirm the magistrate

judge’s order upholding the denial of benefits. See Myers v. Berryhill, No. 7:16-cv-

00090-KS (E.D.N.C. Sept. 1, 2017). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                         AFFIRMED




                                           3